DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 2, line 8, it is not clear to which arm “the lower arm” refers and this phrase should likely be replaced by  --the one of the lower arms--  ;
Claim 2, line 9, “closer to the sun gear” is incomplete and indefinite since there is no comparative language such as -- … than … --  to complete the idea of “closer to the sun gear”; .
Claim 4, line 4, “closer to a belt insertion portion …” is incomplete and indefinite since there is no comparative language such as -- … than … --  to complete the idea of “closer to the belt insertion portion”; and 
Claims 3 and 5-7 are indefinite as depending from indefinite claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujihara (US 2012/0049598).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A-seat lifter comprising: 
an inner link (40b) for changing a height position of an inner lower arm (3b) with respect to a floor of a vehicle, the inner lower arm being disposed on an inner side in a width direction of the vehicle;
an outer link (40a) for changing a height position of an outer lower arm (3a) with respect to the floor, the outer lower arm being disposed outside the inner lower arm in the width direction;
a coupling rod (61) that couples the inner link to the outer link so as to cause the inner link and the outer link to rotate together,
a planetary gear mechanism (140) connected to the coupling rod and capable of causing the coupling rod to rotate relative to the inner lower arm and the outer lower arm;

a power transmission rod (comprising an end of 6B of the coupling rod) that transmits power of the drive unit to the planetary gear mechanism,
one of the planetary gear mechanism and the drive unit being disposed outside the outer lower arm in the width direction (drive unit comprising lever 56 is outside the outer lower arm 3a, as shown in Figure 2), and 
the other of the planetary gear mechanism and the drive unit being disposed outside the inner lower arm in the width direction (planetary gear mechanism 140 is outside the inner lower arm 3b, as shown in Figure 2). 

2. The seat lifter according to claim 1, wherein 
the planetary gear mechanism includes 
a sun gear (162) connected to a tip end of the power transmission rod (6B, as shown in Figure 4B), 
a planetary gear (144) that rotates around the sun gear while meshing with the sun gear,
a fixed internal gear (134, 135) having internal teeth that mesh with the planetary gear, and fixed to one of the inner lower arm and the outer lower arm so as not to be rotatable relative to the lower arm (Figure 2), the one of the inner lower arm and the outer lower arm being disposed closer to the sun gear (as best understood in light of the 
a movable internal gear (142, 143) having internal teeth that mesh with the planetary gear, and rotatable about a rotational central axis of the sun gear relative to the fixed internal gear (Figure 4B),
the coupling rod is connected to the movable internal gear (via the planetary gears) so as to rotate together with the movable internal gear,
the movable internal gear is provided with an insertion hole through which the power transmission rod is inserted (Figure 4B), and
the power transmission rod is disposed in the coupling rod (the power transmission rod comprising portion 6B is a subset of the coupling rod 61 and is thus “disposed in” the coupling rod).

3. The seat lifter according to claim 2, wherein the planetary gear includes 
a fixed gear portion (portion that is aligned in a plane defined by the fixed gear 134, 135) that meshes with the fixed internal gear, and 
a movable gear portion (portion that is aligned in a plane defined by the movable gear 142, 143) that meshes with the movable internal gear, 
the movable gear portion has a same number of teeth as the fixed gear portion (Figure 4B), and 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujihara (US 2012/0049598) in view of Mizukoshi (US 10358052) and Mathe (US 6042190).
Fujihara shows and discloses the details set forth above, including a seat bottom with a height adjustment mechanism, but lacks the details of the seat back frame with its outer side frame.  
On the other hand, Mizukoshi shows just such a backrest that has outer side frames that are disposed laterally inside the side arms of the seat bottom frame.
It would have been obvious to connect a backrest, as taught by Mizukoshi, on the seat bottom of Fujihara because doing so would provide the benefit of a backrest to support one’s back upon. 

On the other hand, Mathe shows just such a belt insertion portion at 29 in Figures 1-2.
It would have been obvious to include the safety restraint system taught by Mathe on the combination seat of Fujihara and Mizukoshi because doing so would provide the benefit of protecting the seat occupant in any of multiple positions to which the seat might be adjusted.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
4, The seat lifter according to claim 2, wherein 
the outer lower arm is connectable to a lower end portion of an outer side frame of a pair of side frames included in a back frame (not only connectable, but connected, as taught by Mizukoshi, in accordance with the statement of obviousness above), the outer side frame being located closer to a belt insertion portion through which a seat belt is inserted (as best understood in light of the indefiniteness, the belt insertion portion 29 taught by Mathe and incorporated with the combination seat is on an outside of the backrest frame such that the outer side frame would be located closer to the belt insertion portion than to many other elements of the combination seat), 
the planetary gear mechanism is disposed outside the outer lower arm in the width direction (as shown by Fujihara), and 


5. The seat lifter according to claim 4, wherein 
the inner link is fixed to the coupling rod (via the planetary gear mechanism 140), and 
the outer link (4a) is fixed to the movable internal gear (where the movable internal gear is interpreted as including portions 42, 43 of outer link 4a, such that the outer link is fixed to the movable internal gear).

6. The seat lifter according to claim 4, further comprising: 
an inner slide rail (2b, as shown in Figure 1 of Fujihara) that causes the inner lower arm to slide with respect to the floor; and 
an outer slide rail (2a, as shown in Figure 1 of Fujihara) that causes the outer lower arm to slide with respect to the floor, wherein 
the inner slide rail includes 
an inner lower rail fixed to the floor (as shown in Figure 1 of Fujihara), and 
an inner upper rail slidable with respect to the inner lower rail (as shown in Figure 1 of Fujihara), 
the outer slide rail includes 
an outer lower rail fixed to the floor (as shown in Figure 1 of Fujihara), and 

the outer link is coupled to the outer upper rail so as to be rotatable with respect to the outer upper rail (as shown in Figure 1 of Fujihara).

7. The seat lifter according to claim 6, wherein 
an outer end portion of the planetary gear mechanism in the width direction is located inside an outer end portion of the outer slide rail in the width direction (where the illustrations of the planetary gear mechanism of Fujihara do not make it clear whether it is located inside an outer end portion of the outer slide rail in the width direction—however, Figure 2 of Mizukoshi shows wide slide rails and positioning of the lower arms 2 at a location that would in turn locate the planetary gear disposed on an outside thereof at a position inside an outer end portion of the outer slide rail in the width direction—it would have been obvious to apply these relative positions of the planetary gear and slide rail of Fujihara because doing so would provide the benefit of keeping the planetary gear in a lower profile and not encroaching excessively on otherwise usable space within an interior of the vehicle in which the seat is placed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636

/DAVID E ALLRED/Primary Examiner, Art Unit 3636